Citation Nr: 0017826	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  95-31 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder, including post-traumatic stress disorder.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel



INTRODUCTION

The veteran had active service from September 1968 to March 
1971.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas. 

In February 1997, the Board remanded this case for further 
development.  The RO completed that development, whereupon 
this case is once again before the Board.   


FINDINGS OF FACT

1.  In June 1988, the Board denied a claim for service 
connection for a psychiatric disorder, including post-
traumatic stress disorder.  

2.  With respect to the veteran's claim for service 
connection for a psychiatric disorder other than post-
traumatic stress disorder, evidence received since June 1988 
is cumulative of evidence previously before the Board and is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  With respect to the veteran's claim for service 
connection for post-traumatic stress disorder, evidence is so 
significant that it must be considered in order to fairly 
decide the merits claim.  

4.  The veteran was not involved in combat.

5.  The veteran has not provided a verifiable stressor.

6.  The veteran does not suffer from post-traumatic stress 
disorder.  



CONCLUSIONS OF LAW

1.  With respect to the veteran's claim for service 
connection for a psychiatric disorder other than post-
traumatic stress disorder, evidence received since the June 
1988 Board decision, which denied service connection for a 
psychiatric disorder, is not new and material, and the 
veteran's claim for that benefit remains denied.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991); 38 C.F.R. §§ 3.156, 20.1100, 
20.1105 (1999).

2.  With respect to the veteran's claim for service 
connection for post-traumatic stress disorder, evidence 
received since the June 1988 Board decision, which denied 
service connection for post-traumatic stress disorder, is new 
and material, and that claim is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991); 38 C.F.R. §§ 3.156, 20.1100, 
20.1105 (1999).

3.  Post-traumatic stress disorder was not incurred in or 
aggravated in service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The veteran seeks service connection for a psychiatric 
disorder, including post-traumatic stress disorder.  In 
general, service connection may be granted for disability 
which was incurred in or aggravated by active service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Certain disorder, 
including psychosis, are presumed to have been incurred in 
service if manifested within a year of separation from 
service to a degree of 10 percent or more.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

However, in June 1988, the Board denied a claim for service 
connection for a psychiatric disorder, including post-
traumatic stress disorder.  The Board's decision is final and 
must be reopened through the submission of new and material 
evidence.  See 38 U.S.C.A. §§ 7104(b), 5108; 38 C.F.R. 
§§ 20.1100, 20.1105.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a);  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Elkins v. 
West, 12 Vet. App. 209 (1999). 

At the time of the Board's prior decision, evidence before 
the Board included service medical records, which documented 
treatment in service for an anxiety reaction during service.  
Subsequent entries in service medical records documented the 
presence of a personality disorder and reflected an opinion 
that evaluation did not support the veteran's complaints of 
anxiety.  

Evidence also included post-treatment records.  Those records 
documented various diagnoses of primary affective disorder 
(manic-depressive type, bipolar type), generalized anxiety, 
and neurotic depression.  These records included a report of 
a May 1977 hospitalization at a private facility and a report 
of a January 1987 psychiatric examination.  

In rendering its decision, the Board observed that, although 
the veteran was reported to have had an anxiety reaction 
during service, further scrutiny revealed that the veteran's 
difficulties were more appropriately characterized as a 
personality disorder for which service connection is not 
available.  The Board also observed that, although various 
psychiatric diagnoses were rendered since service, including 
bipolar disorder, symptoms and findings substantiating such a 
diagnosis had not been shown to have been present within the 
one year presumption period afforded for psychosis.  The 
Board observes, in addition, that there was no medical 
opinion at the time suggesting that a psychiatric disorder 
diagnosed after service had its onset in service, was 
manifested as an anxiety reaction during service, or 
otherwise was related to service.  

Since the Board's decision, additional evidence of post-
service diagnoses of a psychiatric disorders has been 
associated with the claims file.  This evidence includes a 
report of hospitalization from March 1991 to April 1991 for 
bipolar disorder.  This evidence also includes additional 
assessments of anxiety and/or depression, such as in February 
1995 and January 1994.  

This evidence merely duplicates information contained in 
evidence before the Board in June 1988.  Evidence submitted 
since June 1988 does not include medical evidence that a 
psychosis was present within a year of the veteran's 
separation from service or medical evidence that a 
psychiatric disorder, other than post-traumatic stress 
disorder, is related to service.  Therefore, with respect to 
the veteran's claim for service connection for a psychiatric 
stress disorder, as it pertains to a disorder other than 
post-traumatic stress disorder, evidence received since June 
1988 is cumulative of evidence previously before the Board 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.

However, with respect to the veteran's claim for service 
connection for post-traumatic stress disorder, evidence 
submitted since June 1988, evidence before the Board includes 
a September 1994 assessment of probable post-traumatic stress 
disorder.  At the time of the Board's prior denial, evidence 
did not include medical evidence of post-traumatic stress 
disorder.  Evidence associated with the claims file since the 
Board's June 1988 decision, therefore, is so significant that 
it must be considered in order to fairly adjudicate the 
merits of the veteran's claim and is new and material.  The 
veteran's claim for service connection for post-traumatic 
stress disorder, therefore, is reopened.    



II.  Service Connection

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for post-traumatic stress 
disorder is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to his claim.  The Board is also 
satisfied that all the facts relevant to this claim have been 
properly and sufficiently developed.  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition, a link, 
established by medical evidence, between current symptoms and 
the claimed in-service stressor, and credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f)(1999); see also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  The evidence necessary to establish the 
occurrence of a stressor during service to support the claim 
for post-traumatic stress disorder will vary depending on 
whether the veteran was "engaged in combat with enemy."  
See Hayes v. Brown, 5 Vet. App. 60, 66 (1933).  If it is 
determined through military citation or other supportive 
evidence that a veteran engaged in combat, the veteran's lay 
testimony regarding the reported stressors must be accepted 
as conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, providing that the veteran's testimony is found to 
be satisfactory, e.g., credible and "consistent with the 
circumstances, conditions, or hardships of such service."  
38 U.S.C.A. § 1154(b); 38 C.F.R. §  3.304(d), (f).  However, 
if it is determined that veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, the veteran's lay testimony alone will not be enough 
to establish the occurrence of the alleged stressor.  

In such cases, the record must contain service records or 
other supportive evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); see also West v. Brown, 7 Vet. App. 70 (1994).  
Nothing in the statutes or regulations governing service 
connection for post-traumatic stress disorder, however, 
requires that such corroboration be found in the service 
medical records; rather, the VA must consider whether the 
veteran's account of his stressors is inconsistent with the 
available service records.  See Doran v. Brown, 6 Vet. App. 
289 (1994).  

The Board observes that 38 C.F.R. § 3.304 recently was 
amended, during the course of this appeal.  For instance, 
deleted from 38 C.F.R. § 3.304(f) is language previously in 
the regulation that expressly recognized that if the claimed 
stressor is related to combat, service department evidence 
that the veteran engaged in combat or that the veteran was 
awarded the Purple Heart, Combat Infantryman Badge, or 
similar combat citation will be accepted, in the absence of 
evidence to the contrary, as conclusive of the claimed in-
service stressor.  See 38 C.F.R. § 3.304(f)(1998); see also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
changes to the regulation, however, have no impact upon this 
case, and for purposes of this appeal are inconsequential.

In February 1997, the Board remanded this case for additional 
development, including stressor development.  That 
development was completed.  In June 1997, the veteran 
submitted a stressor statement in which he indicated that he 
was stationed in Korea during 1969.  The veteran indicated 
that he was stationed 12 miles from the demilitarized zone, 
that he was on constant alert, and that sniper attacks were 
as close as three miles away.  He indicated that Americans 
were being killed near the demilitarized zone and that he saw 
body bags being moved and laid on tarmac at Kimpo for 
disposition.  He also indicated that he volunteered to help 
hospital corpsmen handle the wounded for a two week period of 
time during which he had been hospitalized in Japan.  

The RO forwarded this information to U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) and requested 
available corroborating information.  In January 1999, 
USASCRUR, in response to the RO's inquiry, provided the 
history reports for the veteran's unit for the period from 
January 1969 to March 1970.  Those histories reflect that no 
military, civilian, or Korean National employees died on the 
unit's installation (Kimpo Air Base) during the time frame in 
question, except for one individual who died of a heart 
attack.  Those reports, moreover, do not document combat or 
hostile activities.  

Personnel records, including the veteran's DD 214, reflect 
that the veteran was stationed in Korea in 1969 and served as 
a security policeman.  Those records contain no objective 
evidence that the veteran was involved in combat, such as 
combat related awards.  Personnel records also fail to 
document activities such as working with the dead or wounded.  
The response from USASCRUR only serves to further undermine 
the credibility of the veteran's claimed stressors.  All 
reasonable development has been undertaken in this case to 
verify the veteran's claimed stressor, with the result that 
the VA has been unable to verify those stressors which the 
veteran has claimed.  

Furthermore, the veteran was afforded a VA examination in 
March 1999.  The veteran underwent a psychiatric evaluation 
at that time.  A report of that examination reflects 
diagnoses which do not include post-traumatic stress 
disorder.  That report strongly suggests that the veteran 
does not suffer from post-traumatic stress disorder.  The VA 
examination is more recent than any other pertinent evidence 
in the claims file, and, in light of the general lack 
references to post-traumatic stress disorder in the veteran's 
treatment records, other than the largely equivocal reference 
to "probable" post-traumatic stress disorder in September 
1994, the preponderance of the evidence indicates that the 
veteran does not, in fact, suffer from post-traumatic stress 
disorder. 

The veteran was not involved in combat.  The veteran has not 
provided a verifiable stressor.  The veteran does not suffer 
from post-traumatic stress disorder.  Therefore, service 
connection is not warranted for post-traumatic stress 
disorder.

The Board observes that the RO in denying the veteran's claim 
for a psychiatric disorder, including post-traumatic stress 
disorder, indicated, in a September 1999 Supplemental 
Statement of the Case, that new and material evidence had not 
been submitted to reopen a claim for a psychiatric disorder, 
as it did in a January 2000 Supplemental Statement of the 
Case.  The Board did not indicate in those Supplemental 
Statements of the Case, that it was addressing the claim for 
service connection for post-traumatic stress disorder on it 
merits.  However, the RO in September 1999 addressed the 
USASCRUR response to the request for stressor verification, 
as well as the March 1999 examination report.  The veteran 
has been afforded ample opportunity to argue the merits of 
his claim and has not been prejudiced by any error on the 
part of the RO in failing to formally reopen the veteran's 
claim and address that claim on its merits.  Under the 
circumstances, no purpose would be served by remanding this 
case to the RO to address on its merits the issue which the 
RO has apparently addressed in terms of whether evidence 
submitted is new and material.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for a psychiatric disorder 
other than post-traumatic stress disorder, service connection 
for that disorder remains denied.

New and material evidence having been submitted to reopen a 
claim for service connection for a post-traumatic stress 
disorder, that claim is reopened.

Service connection for post-traumatic stress disorder is 
denied.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

